DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are presented for examination.
This action is in response to the Amendment/Remarks on 10/18/21.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tarves, Jr. (hereinafter TARVES) (US 2014/0365822 A1) in view of Feathergill et al. (hereinafter FEATHERGILL) (US 9,547,562 B1).

As to claim 1, TARVES teaches a method for creating a data backup of a virtualized automation solution running on a virtualization server (Automated Managed Recovery Program (MRP) solution that supports virtualization and restoring by backup/recovery when Restore requests are submitted) (Abstract; [0015]; [0075]), the method comprising: 

executing a hypervisor on the virtualization server ([0031]; [0034]; [0039]); and 
prompting, by computer program code instructions of the computer program, the hypervisor to write configuration files of the hypervisor to a medium of the hypervisor (RA export files 122 contain information necessary to configure hardware is available from the recovery service provider) captured by the data backup before the creating of the data backup (customer configuration information 102 and the hardware resource allocation information 104 in configuration text files are captured and are the basis for a recovery automation export file 122, a virtual recovery automation package 126, etc., in backup/recovery) (Abstract; [0027]; [0034]-[0035]; [0037]; [0039]-[0040]; [0057]; [0078]; claim 2); and 
creating the data backup as part of the executing of the computer program (restore requests/jobs to a Backup/Recovery software suite) ([0015]; [0075]; [0078]; [0013]).
TARVES does not explicitly teach its medium specifically be a “boot medium.”  It is noted that there is not an explicit definition of a “boot medium” in the specification.  The broadest reasonable interpretation in view of the specification of the term “boot medium” could include a storage medium that can contain the configuration files needed for recovery.  It is also noted that TARVES does teach a storage medium ([0085]-[0086]) that would be capable of containing the configuration files needed for its recovery process.    
Nonetheless, FEATHERFILL teaches a boot restore system for rapidly restoring virtual machine backups using a backup repository 140 as a boot medium that that boot restore system 100 utilizes, wherein the virtualization configuration files are stored in the backup repository 140 before the backup or restoration is performed  (Abstract; Fig. 1; col. 2, lines 51-57; col. 6, lines 20-39).  TARVES, FEATHERGILL, and the claimed invention are all analogous because they are all in the same field of endeavor of data backup of a virtualization system.  Thus, it would have been obvious to one of ordinary skill in the art to modify the invention of TARVES such that its boot restoring system would rapidly restore virtual machine backups using a backup repository 140 as a boot medium that that boot restore system 100 utilizes, wherein the virtualization configuration files are stored in the backup repository 140 before the backup or restoration is performed, as taught in FEATHERGILL, to obtain the claimed invention.   
The suggestion/motivation for doing so would have been to provide the predicted result of the users being able to have immediate or substantially rapid access to a restored image, or in other words, the users may not have to wait for an actual virtual disk image to be copied to a separate file system before accessing the restored backup set (FEATHERGILL – Abstract; col. 2, lines 51-57). 

MAKIN teaches the utilization of a backup storage medium that can contain configuration files needed for recovery or restoring of data (col. 1, lines 41-64; col. 2, lines 52-67).  TARVES and MAKIN are analogous art because they are both in the same field of endeavor of data backup/recovery.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify TARVES’s storage medium such that it would include 

As to claim 2, TARVES teaches wherein the specification of the data to be included in the data backup contains the configuration of the hypervisor and one or more software packages (Abstract; [0009]-[0014]; [0034]).

As to claim 4, TARVES (password information) ([0068]) in view of MAKIN (identity authentication systems and user authentication systems) teaches further comprising authenticating a user, such that authorization of the user is checked before the creating of the data backup.  

As to claim 5, TARVES teaches further comprising transferring the data backup to the remote computer ([0082]; [0006]; [0014]).

As to claim 6, it is rejected for the same reasons as stated in the rejection of claim 1. 

As to claim 7, it is rejected for the same reasons as stated in the rejection of claim 1. 

As to claim 8, TARVES teaches wherein the one or more software packages comprise at least one driver, at least one script, or the at least one driver and the at least one script (An MRP .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TARVES in view of FEATHERGILL, and further in view of Gunti et al. (hereinafter GUNTI) (US 2016/0306649 A1).

As to claim 3, TARVES in view of FEATHERGILL does not teach further comprising blocking a simultaneous multiple execution, wherein the simultaneous multiple execution is prevented during the executing of the computer program.    However, GUNTI teaches the execution of parallel processing, wherein semaphores are used to prevent conflicting accesses, e.g., violations of transactions, etc ([0044]; [0022]).  It would have been obvious to one of ordinary skill in the art to utilize the teachings of GUNTI, namely, blocking a simultaneous multiple execution, wherein the simultaneous multiple execution is prevented during the executing of the computer program, to TARVES in view of FEATHERGILL because it would provide access controls for shared memory that would allow for the prevention of conflicting accesses, violations, etc.   

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199